Fourth Court of Appeals
                                         San Antonio, Texas
                                            September 10, 2015

                                            No. 04-15-00199-CR


                                            Gabriel JIMENEZ,
                                                Appellant

                                                      v.
                                         The State of TexasAppellee
                                           The STATE of Texas,
                                                  Appellee

                       From the 379th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2015CR0420
                                Honorable Ron Rangel, Judge Presiding

                                                 ORDER
             The Appellant’s Motion for Extension of Time to File the Brief has been GRANTED.
      Time is extended to October 1, 2015.

                                                           PER CURIAM
      ATTESTED TO:       ____________________________
                         KEITH E. HOTTLE
                         CLERK OF COURT




cc:             Eric Karl                                    Nicolas A. LaHood
                Attorney At Law                              District Attorney, Bexar County
                P.O. BOX 1290                                101 W. Nueva, Suite 370
                Helotes, TX 78023-1290                       San Antonio, TX 78205




      _.